El Juez Presidente Señor Snyder
emitió la opinión del tribunal.
La cuestión que presenta este caso es si una señora sepa-rada de su esposo y que vive con la bija de dicho matrimonio, de cuatro años de edad, tiene derecho a la exención personal de $2,000 provista para el “jefe de familia” en la see. 18(6) de la Ley de Contribuciones sobre Ingresos, según fué en-mendada por el art. 4 de la Ley Núm. 433, Leyes de Puerto Rico, 1947 ((1) pág. 889).(1)
*621Gladys Santiago de Battle recibió una notificación de defi-ciencia en su contribución de ingresos para 1948 por el fun-damento de que ella no tenía derecho a la exención de $2,000 provista en la see. 18(6). Luego de un juicio en los mé-ritos, el Tribunal Superior dictó sentencia a favor de la de-mandante ordenándole al Secretario de Hacienda que le con-cediera dicha exención. El Secretario ha apelado de la sen-tencia del Tribunal Superior.
 En 1947 la contribuyente fué abandonada por su esposo, traspasándole éste a su nombre la casa propiedad del matrimonio y en la cual vivían. La demandante siguió viviendo allí con su hija nacida en 1944. En 1950 la contribuyente y su esposo se divorciaron por la causal de separación.
En 1948, dentro del pleito de divorcio, se ordenó al esposo que le pasara a la demandante a partir del 1ro. de noviem-bre de 1947 la suma global de $200 al mes para alimentos de ésta y de su hija. En febrero de 1948 la contribuyente empezó a trabajar en el gobierno federal con un sueldo anual de $2,840. Entonces el esposo obtuvo una resolución de la corte rebajando los alimentos a partir del 1ro. de abril de 1948 a $150 mensuales mientras la contribuyente estuviera *622recibiendo dicho sueldo. Como resultado de esto, durante el 1948, la contribuyente recibió un total de $1,950 de su esposo para alimentos suyos y de su hija. Durante dicho año ella recibió en sueldos la suma de $2,130.03.
La corte sentenciadora concluyó que, dividiendo los gastos generales de la contribuyente y de su hija entre dos y aña-diéndole a la porción de la hija sus gastos personales de $402 al año, los gastos de 1948 atribuíbles a la menor eran $1,960.20. El padre pagó $200 mensuales durante los tres primeros meses de 1948 para alimentos tanto de la contribu-yente como de la menor. Ambas partes convienen en que dicha suma debe ser dividida por igual entre ellas, resultando en $300 para la niña. Durante los últimos nueve meses, el padre pagó $150 mensuales. El Tribunal Superior en este caso también dividió dicha suma por igual entre la madre y la menor, concluyendo que a ésta correspondían $675. A tenor con este método de calcular, el padre pagó un total de $975 para gastos de la menor durante 1948, los que hemos visto ascendían a $1,960.20. Por consiguiente la contribu-yente pagó más de la mitad de los alimentos de la menor du-rante ese año, toda vez que ganó y gastó $2,130.03.
Si la demandante contribuyó más de la mitad de los ali-mentos de la menor para 1948, claramente tiene derecho bajo las circunstancias de este caso a una exención personal como jefe de familia. Office Decision 75, Cumulative Bulletin 4, pág. 214; G. C. Memorandum 10431, Cumulative Bulletin, XI-1, pág. 37; Kallick v. Commissioner, 45 B.T.A. 992 (1941) ; Loyless v. Commissioner, 40 B.T.A. 600, 603 (1939) ; Mack v. Commissioner, 37 B.T.A. 1101 (1938) ; 5 Mertens, supra, pág. 588 et seq. Sin embargo, el Secretario de Hacienda arguye que la contribuyente de hecho no contribuyó en más de la mitad de dichos alimentos. Su posición es que cuando la corte rebajó los alimentos que le pagaba el padre de $200 a $150, debió querer decir que en adelante $100 eran para la menor y $50 eran para la madre en virtud de su manifestación de que la suma así rebajada sería pagada mien-*623tras la madre estuviera percibiendo un sueldo. Bajo esta, teoría, el total contribuido por el padre a los alimentos de la niña ascendente a $1,960.20 para 1948 serían $1,200, o sea, más de la mitad contribuida por el padre y no por la madre.
No estamos conformes con el Secretario de Hacienda. El padre venía- obligado a pasarle alimentos tanto a la madre como a la hija;, además, la madre tenía el deber de alimentar a su hija. Cuando la madre obtuvo una colocación, la corte en el procedimiento.de divorcio concluyó que el marido tenía derecho a una rebaja de la suma que él tenía que pagar para alimentos de la menor y de la madre. En ausencia de una resolución de la corte en contrario, la suma reducida — $150 mensuales — debe continuar siendo dividida por igual entre la madre y la menor. En consecuencia la contribuyente tenía' derecho a la exención porque ella contribuyó en más de la mitad de los alimentos de la menor en 1948.
En virtud de lo antes expuesto, es innecesario considerar la contención de la contribuyente, con la cual el Tribunal. Superior convino en un -dictum, al efecto, de que aún a tenor con las cifras del Secretario de Hacienda demostrativas de que la contribuyente pagó aproximadamente el 40 por ciento de los alimentos de la menor durante 1948, aquélla tenía de-recho bajo todas las circunstancias a la exención aquí en-vuelta. Cf. Mack v. Commissioner, supra; Massengale v. Commissioner, 2 T.C. 328 (1943) ; Carson v. Commissioner, 47 B.T.A. 163 (1942) ; Margaret F. Sutton, 1944 T.C. Memorandum Decisions 1418.

La sentencia del Tribunal Superior será confirmada.

El Juez Asociado Sr. Ortiz no intervino.

(1) La see. 18(6) no define el “jefe de familia”. El art. 181 del Re-glamento núm. 1 de Contribuciones sobre Ingresos es sustancialmente similar a su equivalente del Reglamento Federal. Prescribe así:
“Exención Personal como Jefe de Familia. — Jefe de familia es todo individuo que de hecho mantenga en una casa una o más personas estre-*621chámente relacionadas con él por parentesco, por matrimonio o por adop-ción, y cuyo derecho a ejercer control familiar y a mantener a dichos de-pendientes se base en alguna obligación moral o legal. En ausencia de una efectiva residencia conjunta el que una persona con parientes depen-dientes sea o no jefe de familia dentro del significado del estatuto, debe depender de la naturaleza de separación. Si un padre está ausente por negocios, o un hijo u otro dependiente está fuera en colegio o en una visita, manteniéndose aún el hogar común, es de aplicación la exención adicional. Si por las circunstancias un padre se ve obligado a mantener a sus hijos dependientes viviendo con parientes o en una casa de hués-pedes mientras está en otro sitio, la exención adicional todavía es de apli-cación. Por el contrario, si, sin tener necesidad para ello, el dependiente continuamente vive en otro sitio, su protector no es jefe de la familia, independientemente de la cuestión de la manutención. Un residente que no es ciudadano de Puerto Rico con hijos fuera del país no tiene derecho por esto al crédito como jefe de familia. En cuanto al importe de la exen-ción véase el art. 180.”
Esta exención fué eliminada de la Ley Federal en 1944. Véase 5 Mertens, Law of Federal Income Taxation, sec. 32.09, pág. 587.